Citation Nr: 1542299	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-07 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to increased initial evaluations for coronary artery disease (CAD), rated 10 percent from September 17, 2004, 30 percent from April 2, 2009, and 60 percent from June 24, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for CAD.  On an April 2011 VA Form 9, the Veteran indicated his disagreement with the 10 percent rating assigned in the November 2010 rating decision, and the RO construed this document as a notice of disagreement (NOD) with that decision.  In this regard, the Board acknowledges that the April 2011 VA Form 9 was timely filed in response to a March 2011 Statement of the Case addressing whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for stroke residuals, as well as a claim of entitlement to service connection for hypertension.  However, as the April 2011 VA Form 9 specifically notes that the Veteran is limiting his appeal to the "assigned % of 10 percent," references only the November 2010 rating decision (as opposed to the July 2009 rating decision addressing the petition to reopen and service connection claim), and exclusively addresses his heart disability, it can in no way be construed as a substantive appeal as to the petition to reopen and service connection claim.  See 38 C.F.R. § 20.202.  

Staged increased ratings were assigned for the Veteran's CAD in January 2013 and February 2015 rating decisions.  The Veteran has not expressed satisfaction with the increased disability ratings; this case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Although the Veteran initially requested a Board hearing in his April 2011 notice of disagreement, he subsequently withdrew that request in his March 2013 VA Form 9.  See 38 C.F.R. § 20.704(e).


The issue of entitlement to an effective date earlier than September 17, 2004 for the award of service connection for CAD has been raised by the record in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The December 2014 VA examination report notes that the Veteran "is followed by his civilian cardiologist, Dr. Mittal."  As no records from this provider are in the claims file, they must be secured on remand.  Updated VA outpatient records should also be obtained.  

Finally, in his April 2011 VA Form 9, the Veteran indicated that he has not been employed since 2007 due to his heart disability.  The issue of entitlement to a TDIU has therefore been raised and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to a TDIU.  Additionally, provide him with VA Form 21-8940, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment records, to include records dated from September 2004 to February 2009, March 2010 to June 2010, and December 2012 to the present.  In this regard, a notation that such records were "reviewed electronically," as in the February 2015 Supplemental Statement of the Case (SSOC), will not suffice; instead, the records must be associated with the claims file.

3.  With any necessary release from the Veteran, obtain all records of private treatment from Dr. Mittal.  See December 2014 VA heart conditions examination.

4.  Then readjudicate the issues on appeal, including the Veteran's entitlement to a TDIU, and issue a SSOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

